WALLIS, J.
Jamie L. Dixon (“Appellant”) appeals the summary denial of his motion to correct an illegal sentence under Florida Rule of Criminal Procedure 3.800(a). Appellant raises multiple issues on appeal, only one of which merits discussion.' Appellant alleges that the State failed to produce evidence of two prior felony convictions required in order to sentence him as a habitual felony offender. We note that this claim is cognizable under rule 3.800(a) when entitlement to relief is clear on the face of the record. In this ease the record does not indicate clear entitlement to relief regarding the sufficiency of the prior convictions.- As such, we affirm the trial court’s decision without prejudice for Appellant to file a timely and sufficient motion under rule 3.850 concerning the proof of the predicate convictions.
AFFIRMED.
TORPY and BERGER, JJ., concur.